
	
		I
		111th CONGRESS
		1st Session
		H. R. 1984
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2009
			Mr. George Miller of
			 California (for himself, Mr.
			 Andrews, Ms. Woolsey,
			 Mr. Sablan,
			 Mr. Grijalva,
			 Ms. Hirono,
			 Ms. Clarke,
			 Mr. Hare, Mrs. Davis of California, and
			 Mr. Kildee) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend title I of the Employee Retirement Income
		  Security Act of 1974 to provide special reporting and disclosure rules for
		  individual account plans and to provide a minimum investment option requirement
		  for such plans.
	
	
		1.Short titleThis Act may be cited as the
			 401(k) Fair Disclosure for Retirement
			 Security Act of 2009.
		2.Special reporting
			 and disclosure rules for individual account plans
			(a)Additional
			 reporting and disclosure rulesPart 1 of subtitle B of title I of
			 the Employee Retirement Income Security Act of 1974 is amended—
				(1)by redesignating
			 section 111 (29 U.S.C. 1031) as section 112; and
				(2)by inserting after
			 section 110 (29 U.S.C. 1030) the following new section:
					
						111.Special
				reporting and disclosure rules for individual account plans
							(a)Disclosure to
				employers sponsoring individual account plans regarding services necessary for
				establishment or operation of plans
								(1)Service
				disclosure statementThe plan
				administrator of an individual account plan (or any other plan official with
				contracting authority under the terms of the plan) and any other person may not
				enter into a contract for services to the plan (including, for purposes of this
				section, the offering of any investment option to the plan) unless such plan
				administrator or other official has received, not less than 10 business days in
				advance of entering into the contract, a single written statement from such
				person which—
									(A)describes such
				services for the plan that will be provided in connection with the contract,
				and
									(B)provides the
				expected total annual charges for such services for the plan that will be
				provided in connection with the contract, including a reasonable allocation of
				such total annual charges among all relevant component charges specified in
				paragraph (2) (regardless of how the charges are actually assessed).
									The
				description of the services and the charges for the services shall be displayed
				prominently in the written statement and shall be presented in a format which
				is understandable to the typical plan administrator.(2)Minimum
				allocation requirementsThe allocation required under paragraph
				(1)(B) in connection with the services provided under each contract shall
				specify component charges (to the extent such services for the plan are
				provided under the contract) as follows:
									(A)charges for
				administration and recordkeeping,
									(B)transaction-based
				charges,
									(C)charges for
				investment management, and
									(D)all such charges
				not described in subparagraph (A), (B), or (C) as may be specified by the
				Secretary.
									(3)Presentation of
				chargesThe total charges
				described in paragraph (2)(A) and the total charges described in paragraph
				(2)(C) shall each be presented in the written statement as an aggregate total
				dollar amount, and, in addition, each of such total charges may also be
				presented as a percentage of assets. The charges described in paragraph (2)(B)
				shall be itemized separately as dollar amounts or as percentages of the
				applicable base amounts.
								(4)EstimationsFor purposes of providing the statement
				required under this subsection in connection with any service, the service
				provider may provide a reasonable and representative estimate of the charges
				required to be disclosed under paragraph (1)(B) and shall indicate any such
				estimate as being such an estimate. Any such estimate shall be based on the
				previous year’s experience of the plan or, in the case of a new plan, the
				previous year’s experience of a comparable plan with participants and
				beneficiaries of similar demographics.
								(5)RelianceTo
				the extent any of the information required to be disclosed by a service
				provider under this subsection is given to the service provider by an
				unaffiliated person which is regulated by the Federal Government or a State,
				the service provider may rely on the completeness and accuracy of such
				information unless the service provider—
									(A)knows that the
				information is inaccurate or incomplete,
									(B)has reason to know
				that the information is inaccurate or incomplete, or
									(C)has notice of
				facts or information that would prompt a reasonable service provider to inquire
				into the accuracy or completeness of the information.
									(6)Disclosure of
				financial relationships
									(A)In
				generalThe statement required under paragraph (1) shall include
				a written disclosure of—
										(i)any payment
				provided (or the amount representing the value of any services provided) to the
				service provider (or any affiliate thereof) pursuant to, or in connection with,
				the contract described in paragraph (1) and the amount and type of any payment
				made or credit received for such services (irrespective of whether the service
				provider (or affiliate thereof) or other person providing such services is
				affiliated or unaffiliated with the plan, the plan sponsor, the plan
				administrator, or any other plan official),
										(ii)any personal, business, or financial
				relationship with the plan sponsor, the plan, or the service provider (or any
				affiliate of the service provider) or any totality of such relationships which
				is material, if such relationship results in the service provider (or any
				affiliate thereof) deriving any material benefit, and
										(iii)such other
				similar arrangements benefitting the service provider (or any affiliate
				thereof) as may be specified by the Secretary.
										(B)Inclusions
										(i)In
				generalDisclosures described under subparagraph (A)(ii) shall
				include the extent to which the service provider (or any affiliate thereof) may
				benefit from the offering of its own proprietary investment products or those
				of third parties.
										(ii)Applicable
				prohibited transaction exemptionDisclosures under this paragraph
				may include a description of any applicable prohibited transaction exemption
				under section 408 related to the services described in the statement required
				under paragraph (1).
										(7)Disclosure of
				impact of share classesThe statement required under paragraph
				(1) shall, to the extent applicable, disclose that the share prices of certain
				mutual fund investments that are available to the plan may be different from
				the share prices outside of the plan due to the existence of different share
				classes and provide the basis for these differences.
								(8)Disclosure of
				certain arrangements in connection with free or discounted services or
				reimbursements by service providersIn any case in which services
				are provided to the plan, or to the plan sponsor in connection with the plan,
				by any service provider without explicit charge or for charges set at a
				discounted rate or subject to rebate, the statement required under paragraph
				(1) shall specify the manner in which, the extent to which, and the amount by
				which consideration is otherwise obtained by the service provider (or any
				affiliate thereof), the plan, or the plan sponsor for such services, directly
				or indirectly, by means of any charges against the account of the participant
				or beneficiary.
								(9)Model
				statementThe Secretary shall prescribe a model statement that
				may be used for purposes of satisfying the requirements of this
				subsection.
								(10)UpdatingEach
				contract described in paragraph (1) shall require that the service provider
				must provide to the plan administrator an updated written statement described
				in paragraph (1) describing any material change in the information included in
				the statement provided pursuant to paragraph (1) as soon as is reasonable after
				the occurrence of the change is known. The contract shall provide that such an
				updated written statement, or, in the case of a plan year in which no material
				change in the information included in the statement provided pursuant to
				paragraph (1) has occurred, a written statement setting forth such fact, must
				be provided not less often than annually.
								(11)Limitations
									(A)Dollar
				limitation
										(i)In
				generalThe requirements of this subsection shall apply with
				respect to any contract for services provided during any plan year only if the
				total charged for such services under such contract (regardless of whether, in
				connection with such services under such contract, such charges are received by
				the service provider (or any affiliate thereof) directly or are received by the
				service provider (or any affiliate thereof) indirectly from other affiliated or
				unaffiliated parties) equals or exceeds $5,000.
										(ii)Cost of living
				adjustment
											(I)In
				generalIn the case of any
				plan year beginning during a calendar year beginning after 2010, the dollar
				amount in clause (i) shall be increased by an amount equal to such dollar
				amount, multiplied by the percentage (if any) by which the average of the
				Consumer Price Index for all urban consumers (United States city average) for
				the 12-month period ending with September of the preceding calendar year
				exceeds such average for the 12-month period ending with September 2009.
											(II)RoundingIf any dollar amount after being increased
				under subclause (I) is not a multiple of $500, such dollar amount shall be
				rounded to the next lower multiple of $500.
											(iii)Adjustments by
				the SecretaryThe Secretary
				may by regulation adjust the dollar amount specified in this subparagraph to a
				lesser amount for small plans and to a greater amount for other plans and
				provide for appropriate annual adjustments in such adjusted amounts at the same
				rate as would apply under clause (ii).
										(B)General
				applicability of requirements with respect to servicesNothing in this subsection shall be
				construed to require any service provider to provide any service with respect
				to any particular plan sponsor.
									(12)Coordination
				with fiduciary rulesNothing
				in this subsection affects the obligations of plan sponsors and fiduciaries
				under part 4 of this subtitle.
								(b)Disclosures to
				participants and beneficiaries
								(1)Advance notice
				of available investment optionsThe plan administrator of an
				individual account plan which permits a participant or beneficiary to exercise
				control over the assets in the account of the participant or beneficiary shall
				provide to the participant or beneficiary with respect to each plan year notice
				of the investment options available for election under the plan at least 10
				business days prior to—
									(A)the earliest date
				provided for under the plan for the participant’s initial investment of any
				contribution made on behalf of such participant, and
									(B)the effective date
				of any material change in investment options.
									In the
				case of a plan that provides for immediate eligibility or that contains an
				automatic contribution arrangement (as defined in subparagraphs (A) and (B) of
				section 514(e)(2)), the notice required under subparagraph (A) may be provided
				within any reasonable period prior to such initial investment. With respect to
				the notice required under this paragraph, the Secretary shall prescribe
				regulations creating exceptions to the 10-day notice requirement in
				circumstances similar to those described in section 101(i)(2)(C), and such
				notice may be combined with any similar notice that may be required under
				section 404(c)(5) or under this section.(2)Information
				included in noticeThe notice
				required under paragraph (1) shall—
									(A)include a prominent statement, in language
				presented in a manner which is easily understandable by the typical
				participant, indicating which components of the charges (both direct and
				indirect) for each investment option are payable by the participant or
				beneficiary and how such components are to be paid,
									(B)set forth, with
				respect to each available investment option—
										(i)the name of the
				option,
										(ii)the investment
				objectives and principal investment strategies of the option,
										(iii)the risk level
				associated with the option,
										(iv)whether the
				option is diversified among various classes of assets so as to minimize the
				risk of large losses or should be combined with other options so as to obtain
				such diversification,
										(v)whether the
				investment option is actively managed or passively managed in relation to an
				index and the difference between active management and passive
				management,
										(vi)where, and the
				manner in which, additional plan-specific, option-specific, and generally
				available investment information regarding the option may be obtained,
				and
										(vii)a statement
				explaining that investment options should not be evaluated solely on the basis
				of the charges for each option but should also be based on careful
				consideration of other key factors, including the risk level of the option, the
				investment objectives of the option, the principal investment strategies of the
				option, and historical returns derived by the option, and
										(C)include a plan fee
				comparison chart, relating to the charges described in paragraph (3) in
				connection with all investment options available under the plan, as provided in
				paragraph (3).
									(3)Plan fee
				comparison chart
									(A)In
				general
										(i)In
				generalThe notice provided under this subsection shall include a
				plan fee comparison chart consisting of a comparison of actual service and
				investment charges (including, for purposes of this clause, charges for the
				offering of an investment option) that will or could be assessed against the
				account of the participant or beneficiary with respect to the plan year. The
				plan fee comparison chart shall be presented in a manner which is easily
				understood by the typical participant and include such information as the
				Secretary determines necessary to permit participants and beneficiaries to
				assess the services for which charges will or could be assessed against the
				account.
										(ii)FormFor
				purposes of this paragraph, the potential service charges shall be provided in
				the form of a dollar amount and may also be provided, in addition, as a
				percentage of assets. The form of the potential service charges shall be
				presented in a manner which is easily understandable by the typical
				participant, including examples that demonstrate how the charges will be
				assessed against the account of the participant or beneficiary.
										(B)Categorization
				of chargesThe plan fee comparison chart shall provide
				information in relation to 4 categories of charges that will or could be
				assessed against the account of the participant or beneficiary, as
				follows:
										(i)Asset-based
				charges specific to investmentCharges that vary depending on the
				investment options selected by the participant or beneficiary, including
				expense ratios and investment-specific asset-based charges. The information
				relating to such charges shall include a statement noting any charges for 1 or
				more investment options which pay for services other than investment
				management.
										(ii)Asset-based
				charges not specific to investmentCharges that are assessed as a
				percentage of the total assets in the account of the participant or
				beneficiary, regardless of the investment option selected.
										(iii)Administrative
				and transaction-based chargesAdministration and
				transaction-based charges, including fees charged to participants to cover plan
				administration, compliance, and recordkeeping costs, plan loan origination
				fees, possible redemption fees, and possible surrender charges, that are not
				assessed as a percentage of the total assets in the account and are either
				automatically deducted each year or result from certain transactions engaged in
				by the participant or beneficiary.
										(iv)Other
				chargesAny other charges which may be deducted from
				participants' or beneficiaries' accounts and which are not described in clauses
				(i), (ii), and (iii).
										(C)Description of
				purpose for chargesThe notice shall indicate the extent to which
				each charge is for investment management, transactions, plan administration and
				recordkeeping, or other identified services.
									(D)Fees and
				historical returnsIn
				connection with each investment option listed in the plan fee comparison chart,
				the chart shall include the amounts of the fees assessed in connection with
				such option and a history of the returns derived net of fees and expenses. Any
				such history shall be for the previous year, 5 years, and 10 years (or since
				inception if later).
									(4)Model
				noticeThe Secretary shall prescribe a model notice that may be
				used for purposes of satisfying the requirements of this subsection, including
				a model plan fee comparison chart.
								(5)EstimationsFor purposes of providing the notice
				required under this subsection, the plan administrator may provide a reasonable
				and representative estimate for any charges or percentages disclosed under
				paragraph (2) or (3) and shall indicate any such estimate as being such an
				estimate. Any such estimate shall be based on the previous year’s experience
				or, in the case of a new plan, the previous year’s experience of a comparable
				plan with participants and beneficiaries of similar demographics.
								(c)Electronic
				mediaAny disclosure required
				under this section may be provided through an electronic medium under rules
				prescribed by the Secretary. Such rules shall be similar to those applicable
				under the Internal Revenue Code of 1986 with respect to notices to participants
				in pension plans. The Secretary shall have the authority to modify such rules
				as appropriate to take into account new developments, including new forms of
				electronic media. The rules prescribed by the Secretary pursuant to this
				subsection shall provide for a method for the typical participant or
				beneficiary to obtain without undue burden any such disclosure in writing on
				paper in lieu of receipt through an electronic medium.
							(d)Regulations
				regarding certain productsThe Secretary shall prescribe
				regulations identifying (and establishing separate rules, if necessary, to
				identify) any investment options that provide a guaranteed rate of return and
				that do not identify specific fees.
							(e)DefinitionsFor
				purposes of this section—
								(1)ChargeThe
				term charge means, in connection with any service provided to a
				plan or any financial product provided to the plan in which plan assets are to
				be invested, any fee, credit, or other compensation charged or paid for such
				service or product, including money and any other thing of monetary value to be
				received by the provider of the service or product, or its affiliate, in
				connection with the service or product.
								(2)ServiceThe
				term service means, in connection with a plan, a service provided
				directly or indirectly to, or with respect to, the plan or a service provided
				directly or indirectly in connection with a financial product in which plan
				assets are to be invested.
								(3)ContractThe
				term contract means, in connection with any 2 or more parties, any
				contract or arrangement entered into between or among such parties, and any
				extension or renewal thereof.
								(4)Service
				providerThe terms service provider and
				provider mean, in connection with a service, a person directly or
				indirectly providing such service.
								(5)RegulationsThe
				Secretary shall provide by regulation definitions of other terms used in this
				section.
								.
				(b)Quarterly
			 benefit statementsSection 105 of such Act (29 U.S.C. 1025) is
			 amended—
				(1)in subsection
			 (a)(2)—
					(A)by redesignating
			 subparagraph (C) as subparagraph (H);
					(B)in subparagraph
			 (B)(ii)—
						(i)in
			 subclause (II), by striking diversified, and and inserting
			 diversified,;
						(ii)in
			 subclause (III), by striking the period and inserting , and;
			 and
						(iii)by
			 adding after subclause (III) the following new subclause:
							
								(IV)with respect to the portion of a
				participant’s account for which the participant has the right to direct the
				investment of assets, the information described in subparagraph
				(C).
								;
				and
						(C)by inserting after
			 subparagraph (B) the following new subparagraphs:
						
							(C)Periodic account
				information for participants and beneficiariesFor purposes of subparagraph (B)(ii)(IV),
				the information described in this subparagraph consists of the following,
				indicating the portion of each amount described in clauses (i) though (vii)
				attributable to each investment option elected in connection with the
				participant’s account:
								(i)the starting
				balance of the participant’s account,
								(ii)contributions
				made during the quarter, itemizing separately totals for employer and totals
				for employee contributions,
								(iii)investment
				earnings or losses on the account balance during the quarter (if any),
								(iv)actual or
				estimated charges (within the meaning of section 111(e)(1)) which reduce the
				account during the quarter, expressed in dollars or, if estimated, such
				estimated dollar charges as derived from an expense ratio (which may be
				expressed as a specific date estimate based on the previous year’s expense
				ratio),
								(v)any other charges
				to the participant or beneficiary in connection with the participant’s
				account,
								(vi)the ending
				balance of the account,
								(vii)the
				participant’s asset allocation to each investment option, including the net
				return, expressed as an amount and as a percentage, and
								(viii)how to obtain
				the most recently updated version of the plan fee comparison chart prepared for
				purposes of section 111(b)(3).
								(D)Other
				informationThe plan administrator may include in the quarterly
				pension benefit statement information relating to the historical return and
				risk of each investment option and the estimated amount that the participant
				needs to contribute each month or year so as to retire at retirement age (as
				defined in section 216(l) of the Social Security Act).
							(E)EstimationsFor purposes of making the disclosure of
				actual charges or percentages as required under this paragraph, the plan
				administrator may provide a reasonable and representative estimate of such
				charges or percentages and shall indicate any such estimate as being such an
				estimate. Any such estimate shall be based on the previous year’s
				experience.
							(F)Model
				StatementThe Secretary shall prescribe a model pension benefit
				statement that may be used for purposes of satisfying the requirements of this
				subparagraph and subparagraph (B)(ii).
							(G)Annual
				compliance for small plans and with respect to certain
				informationIn the case of a plan providing for investment as
				described in paragraph (1)(A)(i)—
								(i)if
				the plan has 100 or fewer participants and beneficiaries, the plan may provide
				the pension benefit statement under paragraph (1) on an annual rather than a
				quarterly basis, and
								(ii)the plan may
				comply with the requirements of subparagraph (B)(ii)(IV) on an annual rather
				than a quarterly basis.
								;
				and
					(2)by adding at the
			 end the following new subsections:
					
						(d)Assistance to
				small employersThe Secretary shall make available to employers
				with 100 or fewer employees—
							(1)educational and compliance materials
				designed to assist such employers in selecting and monitoring service providers
				for individual account plans which permit a participant or beneficiary to
				exercise control over the assets in the account of the participant or
				beneficiary, investment options under such plans, and charges relating to such
				options, and
							(2)services designed
				to assist such employers in finding and understanding affordable investment
				options for such plans and in comparing the investment performance of, and
				charges for, such options on an ongoing basis against appropriate benchmarks or
				other appropriate measures.
							(e)Assistance to
				plan sponsors and plan participants and beneficiariesThe
				Secretary shall provide assistance to plan sponsors of individual account plans
				and participants and beneficiaries under such plans with any questions or
				problems regarding compliance with the requirements of this section.
						(f)Electronic
				mediaAny disclosure required
				under this section may be provided through an electronic medium under rules
				prescribed by the Secretary. Such rules shall be similar to those applicable
				under the Internal Revenue Code of 1986 with respect to notices to participants
				in pension plans. The Secretary shall have the authority to modify such rules
				as appropriate to take into account new developments, including new forms of
				electronic media. The rules prescribed by the Secretary pursuant to this
				subsection shall provide for a method for the typical participant or
				beneficiary to obtain without undue burden any such disclosure in writing on
				paper in lieu of receipt through an electronic
				medium.
						.
				(c)EnforcementSection
			 502(c)(7) of such Act (29 U.S.C. 1132(c)(7)) is amended—
				(1)by inserting
			 (A) after (7); and
				(2)by adding at the
			 end the following new subparagraph:
					
						(B)(i)In the case of any
				violation of section 111(a) by a service provider (as defined in section
				111(e)(4)) with respect to one or more participants and beneficiaries, the
				service provider shall be assessed by the Secretary a civil penalty of up to
				$1,000 a day with respect to each such participant or beneficiary from the date
				of the initial violation until the date on which such violation is corrected,
				subject to a total maximum penalty of 10 percent of the amount involved.
							(ii)Any plan administrator or other person who
				is a service provider with respect to the plan who fails or refuses to provide
				a statement to participants and beneficiaries in accordance with section
				105(a)(2)(B)(ii) or 111(b) shall be assessed by the Secretary a civil penalty
				of up to $100 a day from the date of the failure or refusal to the date on
				which such statement or notice is so provided.
							(iii)For purposes of this subparagraph,
				each violation with respect to any single participant, beneficiary, or plan
				administrator shall be treated as a separate violation. The Secretary may
				compromise, modify, or remit any civil penalty imposed on any person under this
				subparagraph if the Secretary determines—
								(I)that the person acted reasonably and
				in good faith or that severe financial hardship would otherwise occur to the
				plan sponsor, and
								(II)that such compromise, modification,
				or remission is in the interests of participants and
				beneficiaries.
								.
				(d)Conforming
			 amendmentThe table of contents in section 1 of such Act, as
			 amended by section 2, is amended by striking the item relating to section 111
			 and inserting the following new items:
				
					
						Sec. 111. Special reporting and disclosure rules for individual
				account plans.
						Sec. 112. Repeal and effective
				date.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to contracts
			 for services entered into in plan years beginning after one year after the date
			 of the enactment of this Act.
			3.Minimum investment
			 option requirement for individual account plans
			(a)In
			 generalSection 404(c) of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1104(c)) is amended
			 by adding at the end the following new paragraph:
				
					(6)Minimum
				investment option requirement for individual account
				plansParagraph (1)(A)(ii) shall not apply in connection with any
				individual account plan which permits a participant or beneficiary to exercise
				control over the assets in the account of the participant or beneficiary unless
				the plan includes at least one investment option—
						(A)which is an unmanaged or passively managed
				mutual fund with a portfolio of securities designed to substantially match the
				performance of the entire United States equity market or the entire United
				States bond market, or a combination thereof,
						(B)which offers a
				combination of historical returns, risk, and charges (within the meaning of
				section 111(e)(1)) that is likely to meet retirement income needs at adequate
				levels of contribution, and
						(C)which is described
				in the terms of the plan as offered without any endorsement of the Government
				or the plan
				sponsor.
						.
			(b)Conforming
			 amendmentSection 404(c)(1)(A)(ii) of such Act (29 U.S.C.
			 1104(c)(1)(A)(ii)) is amended by inserting except as provided in section
			 404(c)(6) and after exercise of control,.
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to plan years beginning after one year after the date of the enactment of this
			 Act.
			4.Enforcement
			 coordination and review by the Department of Labor
			(a)In
			 generalSection 502 of the Employee Retirement Income Security
			 Act of 1974 (29 U.S.C. 1132) is amended by adding at the end the following new
			 subsection:
				
					(n)Enforcement
				coordination of certain disclosure requirements and review by the Department of
				Labor
						(1)In
				general
							(A)Notification and
				actionThe Secretary shall notify the applicable regulatory
				authority in any case in which the Secretary determines that a service provider
				is engaged in a pattern or practice that precludes compliance by plan
				administrators with section 111. The Secretary shall, in consultation with the
				applicable authority, take such timely enforcement action under this title as
				is necessary to assure that such pattern or practice ceases and desists and
				assess any appropriate penalties.
							(B)DisseminationThe
				Secretary shall widely disseminate to employee pension benefit plans covered by
				this title and their participants and beneficiaries the identity of any service
				providers with respect to such plans found to be engaged in any pattern or
				practice described in subparagraph (A) with the intent to preclude compliance
				by plan administrators with section 111 and the particulars of such pattern or
				practice. Prior to the dissemination of the identity of any service providers
				identified and determined by the Secretary to be engaged in such a pattern or
				practice, such service provider shall receive a notice of intent to
				disseminate, an opportunity to request an administrative hearing, and a timely
				appeal to the Secretary.
							(2)Annual audit of
				representative sampling of individual account plansThe Secretary
				shall annually audit a representative sampling of individual account plans
				covered by this title to determine compliance with the requirements of section
				111. The Secretary shall annually report the results of such audit and any
				related recommendations of the Secretary to the Committee on Education and
				Labor of the House of Representatives and the Committee on Health, Education,
				Labor, and Pensions of the
				Senate.
						.
			(b)Review and
			 report to the Congress by Secretary of Labor relating to reporting and
			 disclosure requirements
				(1)StudyAs
			 soon as practicable after the date of the enactment of this Act, the Secretary
			 of Labor shall review the reporting and disclosure requirements of part 1 of
			 subtitle B of title I of the Employee Retirement Income Security Act of 1974
			 and related provisions of the Pension Protection Act of 2006.
				(2)ReportNot
			 later than 18 months after the date of the enactment of this Act, the Secretary
			 of Labor, in consultation with the Secretary of the Treasury, shall make such
			 recommendations as the Secretary of Labor considers appropriate to the
			 appropriate committees of the Congress to consolidate, simplify, standardize,
			 and improve the applicable reporting and disclosure requirements so as to
			 simplify reporting for employee pension benefit plans and ensure that needed
			 understandable information is provided to participants and beneficiaries of
			 such plans.
				
